REPUBLIQUE DEMOCRATIQUE DU CONGO DISTRICT : HAUT KATANGA
PROVINCE DU KATANGA TERRITOIRE : KASENGA
CIRCONSCRIPTION FONCIERE LOTISSEMENT SAPKE
DU HAUT KATANGA

DIVISION DES TITRES IMMOBILIERS

CONTRAT D'EMPHYTEOSE N° HKVÉ / 22DU 12 7 JUN 2009
TERME DE VINGT - CINQ ANS |
ENTRE :

SR
LA REPUBLIQUE DEMOCRATIQUE DU CONGO, représentée par le Ministre
des Affaires Foncières, agissant en vertu des pouvoirs qui lui sont conférés par
l'article 183 paragraphe 3 de la Loi n° 73 - 021 du vingt juillet mil neuf cent
soixante treize telle que modifiée à ce jour et l'article 14 a de l'Ordonnance N° 74
— 148 du 02/07/1974 portant mesures d'exécution de la lo

ET

TERRA , Société Privée à responsabilité Limitée, Immatriculée au nouveau
registre du commerce n° 1006, ayant son siège social au n° 59, Avenue
Colonel MUZIMBA, Commune Lubumbashi, Représentée par
l’Administrateur gérant, Monsieur RAHIM DHROLIA

IL À ETE CONVENU CE QUI SUIT

Article I : La République concède au soussigné de seconde part, qui accepte, uii
droit d'emphytéose sur une parcelle destinée à usage Agro — Pastoral d'une
superficie de 1.000 hectares, située dans le Territoire de KASENGA portant le
numéro PC 121 du plan cadastral et dont les limites sont représentées sous un
lisière rouge au croquis ci - annexé dressé à l'échelle de 1/100.000ème

Article II : Le présent contrat est conclut pour un terme de vingt - cinq ans,
Prenant cours le premier mai 2009, à l'expiration duquel il sera renouvelé pour
une durée égale pour autant que lé terrain ait été mis et maintenu en valeur
conformément aux obligations contractuelles et réglementaires dc
l'emphytéose

= Æ ds

Article III : La redevance annuelle est fixée à la somme en Francs Congolais
équivalent à 245Ff ou 245 $ payable par anticipation le premier janvier de
chaque année chez le Comptable Subordonné de la Division des Affaires
Foncières à Kipushi SANS QU'IL SOIT BESOIN D'AUCUN AVERTISSEMENT DE
LA PART DE L'ADMINISTRATION... Diese

Article IV : L'emphytéose est tenue d'occuper le terrain concédé dans les six
mois et d'en commencer effectivement la mise en valeur dans les dix - huit mois
de la conclusion du présent contrat. Il est tenu de poursuivre de façon
interrompue et de maintenir la mise en valeur, conformément à destination du
terrain.

DEUXIEME ET DERNIER FEUILLET

CONTRAT D'EMPHYTEOSE N° H.KJE) 2 ©2DU 21 JUN pe
___ TERMEDE VINGT - CINQ ANS

Article V : CONDITION DE MISE EN VALEUR DU TERRAIN
Seront considérés comme mise en valeur :

a) Les terres couvertes sur un dixième au moins de leur surface par des
Constructions. eve ÿ

b) Les terres couvertes en pâturages, clôturées et aménagées en paddocks
par débroussaillement, éradication des plantes nuisibles ou plantation et
semis des plantes améliorantes sur un dixième au moins de leur
superficie et sur lesquelles sont entretenues des bestiaux à l'élevage ou
l'engrains à raison d'une tête de gros bétail par hectare.

€

Les cultures sur le sol en déclivité seront établies parallélement aux
courbes de niveau et toutes mesures contre l'érosion seront prises. La
mise en culture des terres ayant une inclinaison de plus de trente degrés
est interdite, de même que le déboisement dans un rayon de soixante -
quinze mêtres autour des sources. Ces conditions joueront
simultanément où séparément pour toute la superficie

Article VI : L'emphytéose aura a faculté de se libérer des charges de son dre
par le délaissement des fonds aux conditions et selon les modalités prescrites
par les mesures d'exécution de la Loi n° 73-021 du 20 juillet 1973

Article VII : L'emphytéose ne peut changer la destination du terrain concédé
sans l'autorisation de l'autorité qui a concédé le droit. . —

Article VIIT : Les chemins et autres senticrs traversant le terrain concédé en
emphytéose appartenant au domaine public, ne font pas partie de la présente
emphytéose..

Article IX: L'inexécution ou la violation d'une des conditions reprises ci -
dessus entraînera la résiliation du présent contrat, après mise en demeure par
une lettre recommandée, si l'emphytéote ne satisfait pas à ses ôbligations.
Toutes sommes perçues par le Trésor lui restant acquises à titre
d'indemnités.

Article X: Pour ce qui concerne l'exécution du présent contrat, les parties
declarent élire domicile, l'emphytéote dans les bureaux du Territoire de
KASENGA, la République dans les bureaux du Conservateur des Titres
Immobiliers du District du haut - Katanga.. ss _

Fait à Kipushi en triple exemplaires, le 27 JUIN: 2m se :

POUR L'EMPHYTEOTE POUR PUBLIQUE
Le — : |
= LE MINISTRE NATIOKAL DBS AFFAIRES FONCIERES
4
TERRA SI K KISIM: . 15
DA >
LOYER ETT. 4
Ed

REPUBLIQUE DEMOCRATIQUE DU CONGO
Ministère des Affaires Foncières
Province du Katanga

X

Circonscription Foncière du Haut-Katanga
Division du Cadastre

PROCES-VERB, E CONSTAT DE MISE EN VALEUR N°2<£%. /DIV/CAD/HK/2009

L'an deux mille huit, le dixième jour du mois de juin;

Nous, KAMWANYA ILUNGA Ruffin, Arpenteur topographe du cadastre, résidant à
Kipushi, avons procédé ce jour au constat de mise en valeur de la concession agricole
cadastrée sous le n° PC 121, située à Sapwe, Territoire de Kasenga, District du Haut
Katanga, d'une superficie de 1000 ha, occupée par TERRA S.P.R.L suivant le contrat
d'occupation n° HK/OP du 00531 du 08/12/2008 et y avons constaté ce qui suit :

L.ELEMENTS PONDERATEURS :

Une étendue dessouchée de 100 ha.
IT. DESCRIPTION :

Néant.

III. CONCLUSION :

Vu la réalisation faîte sur la concession la mise en valeur est conforme à la
destination de la concession.

En foi de quoi, le présent procès-verbal de mise en valeur a été dressé aux jour,
mois et an que dessus.

Kinshasa, le

Le Ministre

ARRETE MINISTERIEL N° E Z / CAB / MIN / AFF.FONC /2009 DU
007 PORTANT CREATION D’UNE PARCELLE DE TERRE

N°121 A USAGE AGRO-PASTORAL DU PLAN CADASTRAL DU TERRITOIRE
DE KASENGA DISTRICT DU HAUT-KATANGA, PROVINCE DU KATANGA

LE MINISTRE DES AFFAIRES FONCIERES,

Vu la Constitution, Spécialement l’article 93 ;

- Vu la Loi n° 73/021 du 20 juillet 1973 portant régime général d
régime foncier et immobilier et régime des süretés, telle que modifie
complétée par la Loi n° 80/008 du 18 juillet 1980 ;

= Vu l'Ordonnance n° 74-148 du 02 juillet 1974 portant mesures d'exécution
de la Loi n° 73 - 021 du 20 juillet 1973 portant régime général des biens,
régime foncier et immobilier et régime des suretés ielle que modiliée et
complétée à ce jour ;

Vu l'Ordonnance n! 08/073 24 décembre 2008 portant organise
fonctionnement du Gouvernement, modalités pratiques de collabc
entre le Président de la République et le Gouvernement ainsi qu'en
membres du Gouvernement ;

- Vu FOrdonnance n°08/074 du 24 décembre 2008 fixant les attributior
des Ministères, spécialement l’article 1°, point B, numéro 26 ;

- Vu l’Ordonnance n°08/67 du 26 actobre 2008 portant nominatio
Vice-Premiers Ministres, Ministres et Vice = Ministres;

-_ Vu l’Arrêté Interministériel n0s 042/CAB/MIN/AFF.F/2005 et 068 / ©
MIN/FINANCES/2005 du 26 mai 2005 portant fixation des tai
droits, taxes et redevances à percevoir à l'initiative du Ministère
Affaires Foncières :

-_ Vu le dossier constitué au nom de la société TERRA Sprl pour lexploitatio
d'une concession à usage agro-pastoral ;
Article 1er :

Article 2 :

Article 3 :

1

ARRETE :

Est approuvée la création d'une parcelle de terre à usage agro-
pastoral portant le numéro 121 du plan cadastral du territoire
de KASENGA district du Haut-Katanga, Province du Katanga,
ayant une superficie de 1.000 ha 00 a 00 ca 00%

La parcelle ainsi créée est mise sur le marché aux conditions
fixées par l’Arrêté Interministériel n° 042/CAB/MIN/AFF.F/2005
et 068/CAB/MIN/FINANCES/2005 du 26 mai 2005 portant
fixation des taux des droits, taxes et redevances à percevoir à
l'initiative du Ministère des Affaires Foncières.

Le Conservateur des Titres Immobiliers et le Chef de Division du
Cadastre de la Circonscription Foncière de Kipushi dans la
Province du Katanga sont chargés, chacun en ce qui le concerne
de l'exécution du présent Arrêté qui entre en vigueur à la date de
sa signature.

